Citation Nr: 0703655	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for seborrhea, evaluated 
as 10 percent disabling prior to August 30, 2002, and as 30 
percent disabling from that date forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1974 until August 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

Subsequent to the May 2002 rating action, the claims file was 
transferred to the RO in St. Petersburg.

This matter was previously before the Board in January 2005.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's seborrhea was 
productive of complaints of itching; objectively, there were 
pruritic areas involving the face and scalp, with slight 
increased pigmentation and slight erythema.

2.  From August 30, 2002, the evidence reveals that the 
veteran's seborrhea covered approximately 20 percent of his 
entire body.

CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for entitlement to 
an evaluation in excess of 10 percent for seborrhea have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.118, 
Diagnostic Code 7899-7806 (as in effect prior to August 30, 
2002).

2.  From August 30, 2002, the criteria for entitlement to an 
evaluation in excess of 30 percent for seborrhea have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.118, 
Diagnostic Code 7899-7806 (August 30, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2002, July 2003 and March 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The letters discussed did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
later provided in a June 2006 communication.  In any event, 
because the instant decision denies the veteran's increased 
rating claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for his service-connected seborrhea.  His claim was received 
in December 2000.  

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the skin have undergone revision 
effective August 30, 2002.  The Board will first consider 
whether the rating schedule prior to this date affords the 
veteran an increased rating.  

Prior to August 30, 2002, the veteran is assigned a 10 
percent evaluation for his skin disability pursuant to 
Diagnostic Code 7806.  Under the old version of Diagnostic 
Code 7806, a 10 percent rating is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  In order to be entitled to the 
next-higher 30 percent evaluation, the evidence must 
demonstrate exudation or itching constant, extensive lesions, 
or marked disfigurement.  

The Board has reviewed the competent evidence prior to August 
30, 2002.  Such evidence includes an October 1999 private 
treatment report showing a lichenoid papule and some 
hyperpigmented, slightly violaceous areas over the lower 
back.  The veteran complained of itchiness.  A subsequent 
September 2001 VA outpatient treatment record noted mildly 
pruritic bumps on the extremities. 

The evidence of record prior to August 30, 2002, also 
includes an April 2002 VA dermatologic examination.  At that 
time, the veteran complained of seborrhea involving the face 
and scalp, as well as areas under the arms, on his elbows and 
behind his ears.  He reported flares occurring almost weekly, 
and he experienced swelling and crusting on his face if he 
scratched.  He stated that his itching improved with use of 
topical desonide.  Objectively, the veteran had erythema of 
the bilateral sides of his face, over the top of his head, 
and on his cheeks and nose.  There was also some slight 
increased pigmentation of the bilateral sides of the face in 
front of the ears.  He had slight exfoliation and a few 
pinpoint papules on his chin.  There were barely discernible 
macular areas of up to 1 cm in size scattered over the 
bilateral forearms.  There were also a few macular spots on 
the chest, with slight erythema.  There was no ulceration or 
crusting, and no obvious associated systemic nervous 
manifestation.  

The objective evidence prior to August 30, 2002, as detailed 
above, fails to demonstrate constant itching or exudation.  
Such evidence also fails to indicate  extensive lesions, or 
marked disfigurement.  Therefore, the veteran's disability 
picture is not more nearly approximated by the next-higher 30 
percent rating under the old version of Diagnostic Code 7806.  

Based on the foregoing, the old version of Diagnostic Code 
7806 cannot serve as a basis for an increased rating for the 
veteran's service-connected seborrhea.

The Board has considered whether any alternate Diagnostic 
Codes might afford a higher evaluation here.  In this vein, 
the Board calls attention to Diagnostic Code 7800, for 
disfiguring scars of the head, face or neck.  Under that Code 
section, a 30 percent rating applies where the evidence shows 
severe disfiguring scars, especially if producing a marked ad 
unsightly deformity of eyelids, lips or auricles.  

The evidence of record during the period in question does 
reveal that the veteran's seborrhea involved his face and 
scalp.  However, the treatment and examination reports fail 
to indicate that his skin disability was disfiguring such as 
to allow for assignment of a 30 percent rating under the old 
version of Diagnostic Code 7800.  Moreover, there are no 
other relevant Code sections for consideration in the present 
case.  

In sum, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected seborrhea prior 
to August 30, 2002.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

As of August 30, 2002, the veteran is assigned a 30 percent 
rating for his seborrhea.  
As previously noted, the rating schedule pertaining to skin 
disabilities was revised as of August 30, 2002.  However, 
consideration of the old regulations remains appropriate 
because the veteran is entitled to the version of the law 
most favorable from the date of the revisions in question.  

In order to achieve the next-higher 50 percent evaluation 
under the old version of Diagnostic Code 7806, the evidence 
must show ulceration or extensive exfoliation or crusting, 
and systemic nervous manifestations, or exceptionally 
repugnant.  Such has not been demonstrated here.  Indeed, VA 
examination in October 2005 revealed only slight folliculitis 
of the scalp and only minimal erythamateous dermatitis on the 
face.  The Board acknowledges that the VA examiner also noted 
follicular plugging over the veteran's body, as well as 
keratotic plugging on the chest.  However, the overall 
evidence does not indicate a disability picture most nearly 
approximated by a 50 percent rating under the old version of 
Diagnostic Code 7806.

The Board will now consider whether a higher evaluation is 
possible under the revised provisions of 38 C.F.R. § 4.118 
effective August 30, 2002.  

Under the new version of Diagnostic Code 7806, a 30 percent 
rating is warranted where the condition covers 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly during the 
past 12-month period.  In order to be entitled to the next-
higher 60 percent evaluation, Finally, to achieve a 60 
percent evaluation under the revised version of Diagnostic 
Code 7806, the evidence must establish dermatitis or eczema 
covering more than 40 percent of the entire body or more than 
40 percent of exposed areas affected; or, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

The Board has reviewed the evidence of record and finds no 
support for an evaluation in excess of 30 percent during the 
period in question.  Indeed, there is no showing that the 
seborrhea covered 40 percent of the entire body.  To the 
contrary, the VA examiner in October 2005 explicitly stated 
that the veteran's skin disability covered approximately 20 
percent of the body.  Moreover, there is no evidence 
demonstrating that the skin disability involved more than 40 
percent of the exposed areas.  Rather, the October 2005 VA 
examination only slight folliculitis of the scalp and only 
minimal erythamateous dermatitis on the face.  The seborrhea 
also involved the chest, but this is not an exposed area.  

The competent evidence also fails to demonstrate constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  Instead, the October 2005 VA examination only noted 
the use of Lubriderm and Nizorel shampoo.  

The Board has considered whether any alternate Diagnostic 
codes as in effect from August 30, 2002, could afford the 
veteran a higher rating here.  As already discussed, the 
evidence here does not establish disfigurement of the head, 
face or neck.  Therefore, Diagnostic Code 7800 is not for 
application.  There are no other relevant Code sections to 
consider.

In conclusion, there is no basis for a rating in excess of 10 
percent for the veteran's service-connected seborrhea prior 
to August 30, 2002.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for seborrhea 
prior to August 30, 2002, and in excess of 30 percent 
disabling thereafter, is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


